Name: 1999/145/EC, ECSC, Euratom: Council and Commission Decision of 21 December 1998 on the conclusion of an Amending Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part
 Type: Decision
 Subject Matter: Europe;  European construction
 Date Published: 1999-02-26

 Avis juridique important|31999D01451999/145/EC, ECSC, Euratom: Council and Commission Decision of 21 December 1998 on the conclusion of an Amending Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part Official Journal L 051 , 26/02/1999 P. 0207 - 0207COUNCIL AND COMMISSION DECISION of 21 December 1998 on the conclusion of an Amending Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part (1999/145/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 113 together with the first sentence of Article 228(2) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101,Having regard to the assent of the Council and after consulting the ECSC Consultative committee,Having regard to the approval given by the Council under Article 101 of the Treaty establishing the European Atomic Energy Community,Whereas the Amending Protocol signed on to the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, signed in Luxembourg on 10 June 1996 should be approved,HAVE DECIDED AS FOLLOWS:Article 1The Amending Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, is hereby approved on behalf of the European Community, the European Coal and Steel Community and the European Atomic Energy Community.The text of the Amending Protocol is attached to this Decision.Article 2The President of the Council shall deposit the acts of notification provided for in the Protocol referred to in Article 1 for the European Community. The President of the Commission shall deposit the acts serving as notification for the European Coal and Steel Community and the European Atomic Energy Community.Done at Brussels, 21 December 1998.For the CouncilThe PresidentM. BARTENSTEINFor the CommissionThe PresidentJ. SANTER